ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ after-final amendment filed 07/29/22 in response to the final Office Action mailed 06/29/22. The amendment has been entered.
Status of Claims
2)	Claim 4 has been amended via the amendment filed 07/29/22.
	Claim 4 is pending and is under examination.
Objection Withdrawn
3)	The objection to claim 4 made in paragraph 14 of the Office Action mailed 07/29/22 is withdrawn in light of Applicants’ amendment to the claim.
Rejection Withdrawn
4)	The rejection of claim 4 made in paragraph 10 of the Office Action mailed 07/29/22 under 35 U.S.C § 112(a) as being non-enabled with regard to the deposit issue is withdrawn in light of Applicants’ amendment to the claim and Applicants’ statements in compliance with the biological material deposit Rule. 
Conclusion
5)	Claim 4, now renumbered as claim 1, is allowed.
Correspondence
6)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
8)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

August, 2022